On Rehearing.
This case involves only issues of fact, and a reconsideration of the evidence has not changed our former conclusions. It is admitted that the drainage ditch in question had existed for eight years, with at least the tacit consent of the plaintiff, before the institution of the present suit. The two Prevosts, reputable witnesses, testified positively that said ditch had existed for much more than ten years before this suit was filed. Admitting that the evidence on this point is conflicting, the trial judge gave credit to the witnesses for the defense.
It is therefore ordered that our former decree herein be reinstated and made the final'judgment of this court.